t c summary opinion united_states tax_court irina agronin petitioner v commissioner of internal revenue respondent docket nos 28745-07s 2977-09s filed date irina agronin pro_se theresa g mcqueeney for respondent chiechi judge each of these consolidated cases was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed in each such case pursuant to sec_7463 the decisions to be entered 1hereinafter all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in and accuracy-related_penalty under sec_6662 on petitioner’s federal_income_tax tax for her taxable years and year deficiency accuracy-related_penalty dollar_figure big_number dollar_figure -- the issues for decision are is petitioner entitled to deductions for each of her taxable years and in excess of those that respondent allowed for each of those years we hold that she is not is petitioner liable for her taxable_year for the accuracy-related_penalty under sec_6662 we hold that she is background some of the facts have been stipulated and are so found petitioner resided in new york at the time she filed the respective petitions in these cases during and petitioner whose maiden name is belman lived in new york and sought employment as a medical resident in and the taxable years at issue petitioner was living in and working as a medical resident in new york and was in search of a full-time medical residency as of the time of the trial in this case petitioner had not completed her medical board certification around date when petitioner was living in and working as a medical resident in new york petitioner’s apartment in arkansas had a flood around the same time petitioner moved her belongings from little rock arkansas to rockaway park new york in petitioner’s dependent son leonard agronin mr agronin graduated from st mary’s university law school in san antonio texas mr agronin did not take the bar exam during and mr agronin attended canisius college in order to earn a degree in graduate sport administration during those years payments for tuition and room and board totaling dollar_figure and dollar_figure respectively were made to canisius college with respect to mr agronin’s attendance at that college petitioner timely filed form_1040 u s individual_income_tax_return for each of her taxable years return and return in the return petitioner reported total income and adjusted_gross_income of dollar_figure claimed itemized_deductions of dollar_figure from schedule a--itemized deduc- tions schedule a included with that return schedule a 2it appears that mr agronin attended college in little rock ark and reported taxable_income of dollar_figure in the schedule a petitioner claimed inter alia total medical and dental expenses of dollar_figure before the application of the 5-percent floor imposed by sec_213 total cash and noncash gifts to charity of dollar_figure and total job expenses and certain miscellaneous deductions job and other expenses of dollar_figure before the application of the two-percent floor imposed by sec_67 3the total cash and noncash gifts to charity of dollar_figure that petitioner claimed in the schedule a included dollar_figure of claimed noncash gifts to charity 4of the total dollar_figure of job and other expenses that peti- tioner claimed in the schedule a petitioner claimed dollar_figure for unreimbursed employee expenses--job travel union dues job education etc unreimbursed employee_expenses and dollar_figure for tax preparation fees the total dollar_figure of unreimbursed employee_expenses that petitioner claimed in that schedule was for the following claimed expenses type of expense claimed job search expenses research conferences and seminars professional journals uniforms uniform maintenance shoes medical equipment union dues security locks conference presentations amount of expense claimed dollar_figure big_number big_number petitioner did not attach form_2106 employee business_expenses form or form 2106-ez unreimbursed employee business_expenses form 2106-ez to the schedule a as required by that schedule as required by sec_213 petitioner reduced the total medical and dental expenses ie dollar_figure that she claimed in the schedule a by percent of her adjusted_gross_income ie by dollar_figure as required by sec_67 petitioner reduced the total ie dollar_figure job and other expenses that she claimed in the schedule a by two percent of her adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in petitioner’s return petitioner deducted the respective balances of claimed medical and dental expenses and claimed job and other expenses after the reductions just de- scribed as well as the other itemized_deductions claimed in the schedule a that were not subject_to any floor in the return petitioner reported dollar_figure of total income and dollar_figure of adjusted_gross_income and claimed itemized_deductions of dollar_figure from schedule a included with that return schedule a in the schedule a petitioner claimed inter alia total medical and dental expenses of dollar_figure before the application of the 5-percent floor imposed by sec_213 total cash gifts to charity of dollar_figure and 5the copy of the return in the record is not complete as a result the record does not disclose inter alia the taxable_income that petitioner reported in that return total job and other expenses of dollar_figure before the applica- tion of the two-percent floor imposed by sec_67 as required by sec_213 petitioner reduced the total medical and dental expenses ie dollar_figure that she claimed in the schedule a by percent of her adjusted_gross_income ie by dollar_figure as required by sec_67 petitioner reduced the total job and other expenses ie dollar_figure that she claimed in the schedule a by two percent of her adjusted_gross_income ie by dollar_figure in determining the taxable_income reported in the return petitioner deducted the respective 6of the total dollar_figure of job and other expenses that peti- tioner claimed in the schedule a petitioner claimed dollar_figure for unreimbursed employee_expenses and dollar_figure for tax preparation fees the total dollar_figure of unreimbursed employee_expenses that petitioner claimed in that schedule was for the following claimed expenses type of expense claimed job search expenses research conferences and seminars fellowship program professional journals uniforms uniform maintenance shoes medical equipment union dues security locks conference presentations graduate exams and testing amount of expense claimed dollar_figure big_number big_number big_number big_number petitioner did not attach form_2106 or form 2106-ez to the schedule a as required by that schedule balances of claimed medical and dental expenses and claimed job and other expenses after the reductions just described as well as the other itemized_deductions claimed in the schedule a that were not subject_to any floor respondent issued to petitioner a separate notice of defi- ciency for each of her taxable years notice and notice in the notice respondent disallowed the total itemized_deductions of dollar_figure that petitioner claimed in her return in the notice respondent also determined to impose on petitioner for her taxable_year an accuracy- related penalty under sec_6662 in the notice respondent disallowed the total itemized_deductions of dollar_figure that petitioner claimed in her return discussion petitioner bears the burden of proving error in the determi- nations in the notice and the notice that remain at issue see rule a 290_us_111 7in the notice respondent allowed petitioner a standard_deduction of dollar_figure 8in the notice respondent allowed petitioner a standard_deduction of dollar_figure 9petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 with respect to the deficiency that respondent determined for each of the years at issue and that is attributable to the determinations in the notice and the notice that remain at issue in any event petitioner has failed to carry her burden of establishing that she satisfies continued she also bears the burden of proving her entitlement to any deductions that she is claiming here which she did not claim in her return and her return see rule a moreover deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduc- tion claimeddollar_figure see 503_us_79 we turn first to the deductions that petitioner is claiming for each of the years at issue in excess of the amounts that respondent allowed for each of those years it is petitioner’s position that she is entitled to the respective deductions claimed in her return and her return that respondent disallowed in the notice and the notice and does not concede here in addition petitioner argues that she is enti- tled to deductions not claimed in her return and her return including for example a claimed casualty_loss continued the requirements of sec_7491 on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 10the code and the regulations thereunder require petitioner to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs 11at trial petitioner was not sure which of the deductions that she is claiming here for the respective years at issue were claimed in her return and her return and which were not nor was she sure of the respective amounts of all of the continued deduction for her taxable_year relating to a flood in that year in her apartment in arkansas deductions for each of the years at issue for various types of expenses that she claims she paid during each of those years for mr agronin her son such as expenses for lodging food tuition books transportation and medical and dental care and a deduction for her taxable_year for expenses that she claims she paid during that year to restore the grave sites of her husband and her grandmother who are buried in russia petitioner relies principally on the testimony of alla agronin ms agronin and her own testimony in order to satisfy her burden of proving that she is entitled to the deductions that she is claiming for each of the years at issue we found the testimony of ms agronin to be in material respects general vague conclusory uncorroborated and serving the interest of petitioner who is her mother we found the testimony of peti- tioner to be in material respects general vague conclusory uncorroborated and self-serving we shall not rely on the respective testimonies of ms agronin and petitioner to establish petitioner’s position that she is entitled to the deductions that she is claiming for each of the years at issue see eg 87_tc_74 continued various deductions that she is claiming here based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing her entitlement to the deductions that she is claiming for each of the years at issue in excess of the amounts that respondent allowed for each of those years we turn now to the accuracy-related_penalty under sec_6662 for which respondent determined petitioner is liable for her taxable_year sec_6662 imposes an accuracy- related penalty equal to percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in such return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of ten percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs respondent has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 that respondent determined for petitioner’s taxable_year to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 although respondent bears the burden of production with respect to the accuracy-related_penalty that respondent determined for petitioner’s taxable_year respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id on the record before us we find that petitioner failed to maintain adequate books_and_records and failed to substantiate virtually all of the deductions that she claimed in her return see sec_1_6662-3 income_tax regs moreover except for the relatively minimal amount_of_deductions that respondent concedes for petitioner’s taxable_year we have sustained respondent’s determinations to disallow the itemized_deductions that petitioner claimed in the schedule a in- cluded with her return on the record before us we find that petitioner failed to keep adequate books_and_records and to substantiate properly the deductions that she claimed in the schedule a that are at issue see sec_1_6662-3 income_tax regs on that record we find that respondent has carried respondent’s burden of production with respect to the accuracy-related_penalty under sec_6662 that respondent determined for petitioner’s taxable_year on the record before us we find that petitioner has failed to carry her burden of showing that she was not negligent and did not disregard rules or regulations or otherwise did what a reasonable person would do with respect to the underpayment for her taxable_year on the record before us we further find that petitioner has failed to carry her burden of showing that there was reasonable_cause for and that she acted in good_faith with respect to the underpayment for her taxable_year based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she is not liable for her taxable_year for the accuracy-related_penalty under sec_6662 we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of respondent decisions will be entered under rule
